        Case 2:18-cv-01864-APG-DJA Document 32 Filed 01/04/21 Page 1 of 5




 1
     MARTIN A. MUCKLEROY, ESQ.
 2   Nevada Bar No. 009634
     MUCKLEROY LUNT, LLC
 3   6077 S. Fort Apache, Ste 140
 4   Las Vegas, NV 89148
     Phone: (702) 907-0097
 5   Direct: (702) 534-6272
     Fax: (702) 938-4065
 6
     martin@muckleroylunt.com
 7
     Liaison Counsel for Plaintiffs
 8
 9 (Additional Counsel on Signature Page)

10                                UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF NEVADA
11

12                                                     Master File No.: 2:18-cv-01864
      IN RE ALLEGIANT TRAVEL CO.
13    STOCKHOLDER DERIVATIVE                           JOINT STATUS REPORT AND
      LITIGATION                                       [PROPOSED] SCHEDULE
14

15

16

17           WHEREAS, on March 24, 2020, Plaintiffs filed their second amended verified shareholder

18 derivative complaint (the “Complaint”) (ECF No. 20);

19           WHEREAS, on April 23, 2020, Defendants moved to dismiss the Complaint (ECF Nos.
20 21-23);

21
             WHEREAS, on December 18, 2020, the Court granted the motion to dismiss without
22
     prejudice and directed Plaintiffs to file an amended complaint by January 18, 2021;
23
             WHEREAS, the Parties have met and conferred concerning Plaintiffs’ intent to amend the
24
     Complaint; and
25
             WHEREAS, due to existing scheduling conflicts Plaintiffs request additional time to file
26
     their amended complaint and Defendants do not oppose such extension;
27

28                                            1
                        JOINT STATUS REPORT AND [PROPOSED] SCHEDULE
       Case 2:18-cv-01864-APG-DJA Document 32 Filed 01/04/21 Page 2 of 5




 1         NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by the parties,

 2 through their undersigned counsel and subject to the approval of the Court:

 3         1.      Plaintiffs shall file and serve any amended complaint by February 18, 2021;

 4         2.      Defendants shall have forty-five days from service of the Amended Verified

 5         Consolidated Stockholder Derivative Complaint to respond;

 6         3.      In the event Defendants move to dismiss the amended complaint, Plaintiffs shall

 7         have forty-five days to file and serve their opposition papers; and Defendants shall have

 8         forty-five days to file and serve any reply memorandum.
 9
           IT IS SO STIPULATED
10

11

12 DATED: December 30, 2020                             Respectfully submitted,

13                                                        /s/ Martin A. Muckleroy
                                                        MARTIN A. MUCKLEROY, ESQ.
14
                                                        Nevada Bar No. 009634
15                                                      MUCKLEROY LUNT, LLC
                                                        6077 S. Fort Apache, Ste. 140
16                                                      Las Vegas, NV 89148
17                                                      Telephone: (702) 907-0097
                                                        Facsimile: (702) 938-4065
18                                                      Email: martin@muckleroylunt.com
19
                                                        Liaison Counsel for Plaintiffs
20
                                                        DAVID J. STONE, ESQ.
21
                                                        BRAGAR EAGEL & SQUIRE, P.C.
22                                                      885 Third Avenue, Suite 3040
                                                        New York, NY 10022
23                                                      Telephone: 212-308-5858
24                                                      Facsimile: 212-486-0462
                                                        Email: stone@bespc.com
25

26

27

28                                           2
                       JOINT STATUS REPORT AND [PROPOSED] SCHEDULE
     Case 2:18-cv-01864-APG-DJA Document 32 Filed 01/04/21 Page 3 of 5




                                           MELISSA FORTUNATO, ESQ.
 1
                                           BRAGAR EAGEL & SQUIRE, P.C.
 2                                         101 California Street, Suite 2710
                                           San Francisco, CA 94111
 3
                                           Telephone: (415) 365-7140
 4                                         Email: mfortunato@bespc.com

 5                                         MATTHEW M. HOUSTON, ESQ.
 6                                         BENJAMIN I. SACHS-MICHAELS, ESQ.
                                           GLANCY PRONGAY & MURRAY LLP
 7                                         712 Fifth Avenue
 8                                         New York, New York 10019
                                           Telephone: (212) 935-7400
 9                                         E-mail: mhouston@glancylaw.com
                                                   bsachsmichaels@glancylaw.com
10

11                                         ROBERT V. PRONGAY, ESQ.
                                           GLANCY PRONGAY & MURRAY LLP
12
                                           1925 Century Park East, Suite 2100
13                                         Los Angeles, California 90067
                                           Telephone: (310) 201-9150
14                                         Facsimile: (310) 210-9160
15                                         E-mail: rprongay@glancylaw.com
                                                   lportnoy@glancylaw.com
16

17                                         Co-Lead Counsel for Plaintiffs

18
                                           GREENBERG TRAURIG LLP
19

20                                         By /s/ Jacob D. Bundick
21
                                           MARK F. FERRARIO, ESQ
22                                         Nevada Bar No. 1625
                                           JACOB D. BUNDICK, ESQ
23                                         Nevada Bar No. 9772
24                                         10845 Griffith Peak Drive, Suite 600
                                           Las Vegas, NV 89135
25

26

27

28                                     3
                 JOINT STATUS REPORT AND [PROPOSED] SCHEDULE
     Case 2:18-cv-01864-APG-DJA Document 32 Filed 01/04/21 Page 4 of 5




                                               DANIEL J. TYUKODY, ESQ.
 1
                                               Admitted Pro Hac Vice
 2                                             GREENBERG TRAURIG LLP
                                               1840 Century Park East, Suite 1900
 3
                                               Los Angeles, CA 90067
 4
                                               Counsel for Defendants
 5

 6

 7      IT IS SO ORDERED this 4th day of January, 2021.
 8

 9

10

11                                                    Andrew P. Gordon
                                                      United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                      4
                  JOINT STATUS REPORT AND [PROPOSED] SCHEDULE
        Case 2:18-cv-01864-APG-DJA Document 32 Filed 01/04/21 Page 5 of 5




                                      ATTESTATION OF COUNSEL
 1

 2             I, Martin A. Muckleroy, am the CM/ECF user whose ID and password are being used to

 3 file this Joint Status Report and [Proposed] Order. Pursuant to Local Civil Rule 5-1(i)(3), I hereby

 4
     attest that Jacob D. Bundick, on whose behalf this filing is jointly submitted, has concurred in this
 5
     filing.
 6

 7                                                           By
                                                             /s/ Martin A. Muckleroy
 8                                                           Martin A. Muckleroy
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                             5
                         JOINT STATUS REPORT AND [PROPOSED] SCHEDULE
